Exhibit 10.33

FIRST AMENDMENT
TO
EMPLOYMENT AGREEMENT

The Employment Agreement (the "Agreement") entered into as of March 17, 2008, by
and between NPS Pharmaceuticals, Inc. and Francois Nader, M.D., is hereby
amended as follows:

Section VII.b.ii is hereby amended by deleting said Section in its entirety and
by substituting therefor the following:

"ii. Any Gross-Up payment, as determined by this Section VII, shall be paid to
the relevant tax authorities as withholding taxes on behalf of the Executive at
such time or times when each Excise Tax payment is due."

Section VIII.a.ii is hereby amended by deleting said Section in its entirety and
by substituting therefor the following:

"ii. `Good Reason' shall mean, without the express written consent of the
Executive, the occurrence of any of the following conditions, provided the
Executive provides notice to the Company of the existence of the condition
within 90 days of the initial existence of the condition and the Company fails
to remedy the condition within 30 days of receipt of such notice: (i) a material
relocation in the geographic location at which the Executive must perform his
services; (ii) any material reduction in the Executive's Base Salary, other than
a reduction of a proportionally like amount affecting other senior executives of
the Company; (iii) a change in the Executive's reporting responsibilities so
that the Executive no longer reports directly to the Board; (iv) a material
diminution in the Executive's authority, duties or responsibilities; or (v) any
other action or inaction that constitutes a material breach of this Agreement by
the Company."

Section VIII.b is hereby amended by deleting the sentence that immediately
follows subsection iv thereof and by substituting therefor the following:

--------------------------------------------------------------------------------



"The Company shall, subject to Section IX.j, pay all amounts due under this
Section VIII.b within thirty (30) days following the Executive's effective date
of termination."

Section VIII.e is hereby amended by deleting the sentence that immediately
follows subsection iv thereof and by substituting therefor the following:

"The Company shall, subject to Section IX.j, pay all amounts due under this
Section VIII.e within thirty (30) days following the Executive's effective date
of termination."

Except as amended herein, the Agreement is confirmed in all other respects.

Executed this 15th day of December, 2008 by the parties hereto.



NPS PHARMACEUTICALS, INC.

By: /s/ Andrew Rackear
Andrew Rackear
General Counsel

/s/ Francois Nader


Francois Nader, M.D.



2

--------------------------------------------------------------------------------

